Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “A method for cache allocation to a plurality of virtual machines, the method comprising: sequentially receiving a sequence of requests ... comprising a plurality of read accesses and a plurality of write accesses; ... detecting two successive accesses to a single data element of the plurality of data elements; calculating a first reuse distance of a plurality of reuse distances by calculating a number of distinctive data elements ... associated with one or more of a plurality of requests ... associated with the two successive accesses; estimating an optimal cache size based on the number of the plurality of reuse distances by estimating a cache size ci according to an operation defined by the following: ci = (URDmax + 1) x BLK where URDmax is a largest reuse distance of the plurality of reuse distances and BLK is a size of a cache block associated with the data element; and assigning the optimal cache size to a virtual machine of a plurality of virtual machines,” when taken in context with other features of the independent claim as a whole.
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
W. Ding, J. Liu, M. Kandemir and M. J. Irwin, "Reshaping cache misses to improve row-buffer locality in multicore systems," teaches optimizing cache locality by modifying memory layout of data to increase the number of row-buffer hits without increasing the number of misses in order to improve buffer performance in multithreaded applications, but does not more particularly teach sequentially receiving a sequence of requests comprising read and write accesses and detecting two successive accesses to a single data element, calculating a first reuse distance by calculating a distinct number of data elements associated with the two successive accesses, and estimating on optimal cache size ci according to an operation ci = (URDmax + 1) x BLK, where URDmax is a largest reuse distances and BLK is a size of a cache block associated with the data element, and assigning the optimal cache size to one or a plurality of virtual machines;
Magdon-Ishmael et al., U.S. 2016/0147631 A1, teaches systems and methods for receiving I/O traces including storage addresses subject to requests from a workload, performing a cache simulation based on a first trace, determining a state of the cache including miss ratio curve for the first simulation, and using said curve for starting a subsequent simulation, but does not more particularly teach sequentially receiving a sequence of requests comprising read and write accesses and detecting two successive accesses to a single data element, calculating a first reuse distance by calculating a distinct number of data elements associated with the two successive accesses, and estimating on optimal cache size ci according to an operation ci = (URDmax + 1) x BLK, where URDmax is a largest reuse distances and BLK is a size of a cache block associated with the data element, and assigning the optimal cache size to one or a plurality of virtual machines;
Manpathak et al., U.S. 2015/0363236 A1, teaches systems and methods for tracking and managing memory allocations comprising monitoring storage addresses and access times for one or more data requests and decrementing reuse distances based on subsequent accesses, but does not more particularly teach sequentially receiving a sequence of requests comprising read and write accesses and detecting two successive accesses to a single data element, calculating a first reuse distance by calculating a distinct number of data elements associated with the two successive accesses, and estimating on optimal cache size ci according to an operation ci = (URDmax + 1) x BLK, where URDmax is a largest reuse distances and BLK is a size of a cache block associated with the data element, and assigning the optimal cache size to one or a plurality of virtual machines;
Min et al., U.S. 2014/0173227 A1, teaches systems and methods for managing memory in a virtual machine environment comprising the allocation of amounts of memory to first and second partitions including reallocations based on monitoring information, but does not more particularly teach sequentially receiving a sequence of requests comprising read and write accesses and detecting two successive accesses to a single data element, calculating a first reuse distance by calculating a distinct number of data elements associated with the two successive accesses, and estimating on optimal cache size ci according to an operation ci = (URDmax + 1) x BLK, where URDmax is a largest reuse distances and BLK is a size of a cache block associated with the data element, and assigning the optimal cache size to one or a plurality of virtual machines;
Q. Niu, J. Dinan, Q. Lu and P. Sadayappan, "PARDA: A Fast Parallel Reuse Distance Analysis Algorithm," teaches methods for improving the performance of reuse distance analysis by analyzing memory access traces when maximum needed reuse distance is limited by a cache i according to an operation ci = (URDmax + 1) x BLK, where URDmax is a largest reuse distances and BLK is a size of a cache block associated with the data element, and assigning the optimal cache size to one or a plurality of virtual machines;
S. Rajasekaran, S. Duan, W. Zhang and T. Wood, "Multi-cache: Dynamic, Efficient Partitioning for Multi-tier Caches in Consolidated VM Environments," teaches a multi-layer cache management system using a combination of heterogeneous storage technologies wherein device partitions are dynamically resized at runtime according to virtual machine workload and priority, but does not more particularly teach sequentially receiving a sequence of requests comprising read and write accesses and detecting two successive accesses to a single data element, calculating a first reuse distance by calculating a distinct number of data elements associated with the two successive accesses, and estimating on optimal cache size ci according to an operation ci = (URDmax + 1) x BLK, where URDmax is a largest reuse distances and BLK is a size of a cache block associated with the data element, and assigning the optimal cache size to one or a plurality of virtual machines;
H. Shim, B. Seo, J. Kim and S. Maeng, "An adaptive partitioning scheme for DRAM-based cache in Solid State Drives," teaches methods for dynamically resizing device cache size according to workload characteristics to tune the ratio of the buffering and mapping space, but does not more particularly teach sequentially receiving a sequence of requests comprising read and write accesses and detecting two successive accesses to a single data element, calculating a i according to an operation ci = (URDmax + 1) x BLK, where URDmax is a largest reuse distances and BLK is a size of a cache block associated with the data element, and assigning the optimal cache size to one or a plurality of virtual machines; and
Uttamchandani et al., U.S. 2015/0067262 A1, teaches systems and methods for performing thread cache allocation  comprising monitoring reuse intensity, read ratio and hit ratios for one or more cache allocations and resizing one or more of the partitions to be equal in size to the quantity of memory blocks determined by a utility function, but does not more particularly teach sequentially receiving a sequence of requests comprising read and write accesses and detecting two successive accesses to a single data element, calculating a first reuse distance by calculating a distinct number of data elements associated with the two successive accesses, and estimating on optimal cache size ci according to an operation ci = (URDmax + 1) x BLK, where URDmax is a largest reuse distances and BLK is a size of a cache block associated with the data element, and assigning the optimal cache size to one or a plurality of virtual machines.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 9 and 13 contain subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 2-8 depend from claim 1; claims 10-12 depend from claim 9; and claims 14-20 depend from claim 13, and are also allowable at least based on their dependence from allowable independent claims 1, 9 and 13.


Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191